Abrams, J.
(concurring in part and dissenting in part, with whom Lynch, J., joins). I agree with the court’s unexceptional statement that the prosecution must prove each element of a crime beyond a reasonable doubt. Ante at 853. However, I disagree with the court’s decision to place the burden on the Commonwealth to prove beyond a reasonable doubt that the defendant was criminally responsible and accompany that burden with a presumption of sanity that allows jurors to conclude a defendant was criminally responsible based on that presumption.
I think the better approach is to place the burden on the defendant to prove the absence of criminal responsibility by a fair preponderance of the evidence. I recognize that underlying this approach is the presumption that most people are sane. Jurors come to court with this belief. Placing the burden on the defendant accords with the life experience of those persons called as jurors.
The court’s approach requires that jurors are to be instructed that the Commonwealth has the burden of proving beyond a reasonable doubt that the defendant was criminally responsible. Jurors are then instructed that this burden is satisfied by virtue *855of the presumption of sanity. Telling jurors that the Commonwealth must prove something beyond a reasonable doubt and that that burden is satisfied by a presumption, in my view diminishes the proof beyond a reasonable doubt standard. A judge’s instruction on the presumption of sanity may cause jurors to apply a lower standard of proof as to other elements of the crime or crimes on trial. Because the court’s approach diminishes the concept of the reasonable doubt standard,1 I respectfully dissent.

I note that no State places the burden on the government and denies the government the benefit of an instruction on the presumption of sanity. I do not read the court’s opinion as going that far.